EXAMINER'S AMENDMENT
Full faith and credit has been given to the search and actions of previous examiners.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney James Long on 2/9/22.

The application has been amended as follows:

In Claim 1:
-line 15 of the claim, page 2, “the tool is a probe, and computer system” will become “the tool is a probe, and the computer system”
-line 22 of page 3, “the newly defined sampling route” will become “a newly defined sampling route”
-last line of the claim, “to the instrument, the spatial sensor system, and a user interface.” will become:
“to the instrument, the spatial sensor system, and a user interface; and
performing said actions with the computer system.”


-lines 13-14 of page 6, “the tool is a probe, and computer system” will become “the tool is a probe, and the computer system”
-line 25 of page 6, “detected by a force sensor” will become “detected by the force sensor”
-line 21 of page 7, “the newly defined sampling route” will become “a newly defined sampling route”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 and claim 19 as presented above, each taken as a whole. It is the combination of the limitations of claims 1 and 19, respectively, that are patentable over the prior art of record, the closest of which being US 2018/0263714 by Kostrewski, rather than any particular limitation in isolation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792